Case 1:20-cr-00089-JJM-PAS Document 14 Filed 10/21/20 Page 1 of 10 PageID #: 42



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF RHODE ISLAND

 UNITED STATES OF AMERICA                  Criminal Case No       1:20CR89WES-PAS
           v.                              In Violation of 18 U.S.C. §§ 1343, 1349
 MANISH KUMAR

                                    INFORMATION

The United States Attorney charges that:

                                      COUNT 1
                          (Conspiracy to Commit Wire Fraud)
                                      Introduction
At all times relevant to and for the purposes of this Information:

       1.     Defendant Manish Kumar (“KUMAR”) was a foreign national who held a

visa that permitted him to travel and stay for periods of time in the United States.

       2.     “Pop-up advertisements” refers to the form of online advertising that

appears or pops-up suddenly on computer screens while users are browsing other

material on the World Wide Web. Generally, pop-up advertisements are generated by

code embedded in certain web sites. If a computer user navigates to or from such a web

site, the embedded code directs the user’s internet browser to open a new browser

window and display the pop-up advertisement.

       3.     “Malware” refers to software that is designed to disrupt, damage or gain

unauthorized access to a computer system. Computer viruses are a form of malware.

       4.     “Call center” refers to an operation or organization that engages in

telephone communications with the public, and includes facilities staffed by operators

who attempt to sell purported computer protection services to callers who have been

misled to believe that malware has been detected on their computers.

       5.     “Tech Fraud” refers to a scheme whereby fraudsters mislead victims to

believe that malware has been detected on their computers and thereby induce them to

part with funds believing that computer protection services are being purchased. To


                                           1 of 10
Case 1:20-cr-00089-JJM-PAS Document 14 Filed 10/21/20 Page 2 of 10 PageID #: 43




mislead the victims to believe that malware has been detected on their computers, pop-

up advertising is used. To induce the purchase of the purported computer protection

services, operators at call centers are used.

       6.     “Refund Fraud” refers to a scheme whereby funds are obtained from

victims of Tech Fraud. The victims are told that they are due refunds, including

refunds for purported computer protection services previously purchased. The victims

are misled to believe that amounts in excess of the refund amounts are mistakenly

deposited in the victims’ bank accounts, even though no deposits are actually made.

The victims are thereby induced to direct their own money – falsely characterized as

excess funds that were mistakenly deposited – to the fraudsters. Call center operators

are used by fraudsters engaged in Refund Fraud.

       7.     “Money routing” and “account routing” both refer to a money acquisition

process, which is used by persons engaged in Tech Fraud and/or Refund Fraud, where

fraudsters direct victims to wire money to bank accounts that are held by persons who

agree, after receipt, to forward much of the money to the fraudsters.
                                      The Conspiracy

       8.     Beginning on March 8, 2019 and continuing through August 25, 2019, in

the District of Rhode Island and elsewhere, Defendant KUMAR and coconspirators did

knowingly, willfully, and unlawfully combine, conspire, and agree with each other and

other unknown persons to commit wire fraud by knowingly devising and intending to

devise a scheme and artifice to defraud and obtain money and property from others by

means of false and fraudulent pretenses, representations, and promises, through the

transmission in interstate commerce of wire communications, in violation of 18 U.S.C.

§§ 1343.




                                            2 of 10
Case 1:20-cr-00089-JJM-PAS Document 14 Filed 10/21/20 Page 3 of 10 PageID #: 44




                                  Object of the Conspiracy

       9.     The object of the conspiracy was for Defendant KUMAR and his

coconspirators to enrich themselves unlawfully by obtaining money from others,

including (i) through Tech Fraud by misrepresenting to victims that malware had been

detected on their computers and obtaining payment from the victims for putative

services that would supposedly remove and manage such malware; (ii) through Refund

Fraud by advising victims of Tech Fraud that they would be issued refunds for the

amounts paid, misrepresenting that amounts far in excess of the refund amounts had

erroneously been deposited into the victims’ bank accounts, and thereby inducing the

victims to remit the supposed excesses – really the victims’ own funds – to Defendant

KUMAR and his coconspirators; and (iii) through the unauthorized use of credit card

account information to draw funds from victims’ credit card accounts.
                            Manner and Means of Conspiracy

                                         Tech Fraud

       10.    Via interstate wire transmissions, pop-up advertising was directed – by

coconspirators and Defendant KUMAR – to victims falsely representing that malware

had been detected on the victims’ computers and directing the victims to place

telephone calls for assistance.

       11.    Call routing technology directed the victims’ calls to call center operators

who offered to sell the victims putative computer protection services and directed them

to make payment for those putative services by having funds directed to Defendant

KUMAR and coconspirators, including by having victims wire funds to third-party

bank accounts.

       12.    The holders of those third-party accounts, having agreed to provide

money routing services to Defendant KUMAR and coconspirators, accepted the victims’

wire transfers and then routed much of the wire proceeds, directly or indirectly, to

Defendant KUMAR and coconspirators.

                                           3 of 10
Case 1:20-cr-00089-JJM-PAS Document 14 Filed 10/21/20 Page 4 of 10 PageID #: 45




                                       Refund Fraud

         13.   After conclusion of the Tech Fraud, call center operators placed telephone

calls to Tech Fraud victims, advised them that they were entitled to refunds, including

refunds for the putative services they had purchased. During the interactions, the

operators obtained remote access to the victims’ computers by suggesting, inter alia, that

the access was necessary for processing the refunds or conducting a final malware

check.

         14.   Using the remote access, call center operators displayed false account

information on the victims’ computer screens, and thereby deceive the victims into

believing that funds in excess of the supposed refund amounts had been deposited into

the victims’ bank accounts, even though all the while, no funds were actually deposited

into the victims’ bank accounts.

         15.   The call center operators directed the victims to “return” the supposed

excess by wiring funds to a specified bank account, a third-party bank account.

         16.   The holders of those third-party accounts, having agreed to provide

money routing services to Defendant KUMAR and coconspirators, accepted the victims’

wire transfers and then routed proceeds, directly or indirectly, to Defendant KUMAR

and coconspirators.

                                     Credit Card Fraud

         17.   Through involvement in a mail order operation, Defendant KUMAR and

coconspirators received orders by telephone for pharmaceutical products and obtained

information sufficient to charge the callers’ credit cards, including credit card holders’

names, addresses, card numbers, account expiration dates, and card security codes.

         18.   Defendant KUMAR and coconspirators maintained the credit card

information and subsequently sought to obtain money from those credit card accounts

by using the card information to place charges on the card accounts by falsely making it

appear as though the card holders had made purchases.

                                           4 of 10
Case 1:20-cr-00089-JJM-PAS Document 14 Filed 10/21/20 Page 5 of 10 PageID #: 46




                           Acts in Furtherance of Conspiracy

                             Account #1 & $3,500 Sent by LB

       19.   On or about March 8, 2019, Defendant KUMAR obtained money routing

services from AB, and agreed that he and AB would retain and evenly divide amongst

themselves a portion of the funds that were routed to the account, the account holder

would retain a portion of the funds, and the remainder and majority of the funds would

be routed by the account holder to the call center responsible for obtaining the wire

transfer.

       20.   On March 8, 2019, AB sent to Defendant KUMAR a text message

containing bank name, account number, routing number, and address for Account #1, a

bank account that was to be used for the money routing.

       21.   On or about March 8, 2019, one of Defendant KUMAR’s coconspirator, a

call center operator, obtained remote access to LB’s computer, offered LB a $400 refund,

and then mislead LB to believe that LB had been issued a $4,000 refund by mistake, and

subsequently LB wired $3,500 to Account #1, as directed by the coconspirator.

       22.   Subsequently, on March 8, 2019, Defendant KUMAR via text message sent

AB a photograph of an outgoing wire transfer form indicating that $3,500 had been

wired to Account #1 from LB’s bank account.

       23.   Approximately seventeen hours later, Defendant KUMAR via text

message to AB inquired about the status of the wire transfer.

                            Account #2 and $5,000 Sent by PS

       24.   On or about August 8, 2019, AB, who was located in Rhode Island, offered

to provide money routing services to Defendant KUMAR and sent him a text message

containing bank name, account number, routing number, and address for Account #2, a

bank account that was used for the money routing.

       25.   On or about August 9, 2019, one of Defendant’s KUMAR’s coconspirator,

a call center operators, offered PS, who had earlier been led to believe that his computer

                                          5 of 10
Case 1:20-cr-00089-JJM-PAS Document 14 Filed 10/21/20 Page 6 of 10 PageID #: 47




had been infected by malware, a refund for previously obtained computer services;

obtained remote access to PS’s computer; and mislead PS to believe that an amount well

in excess of the refund amount had mistakenly been sent to PS’s bank account.

Subsequently, PS wired $5,000 to Account #2, as directed by the conspirator.

       26.    On or about August 9, 2019, Defendant KUMAR via text message sent AB,

who was in Rhode Island, a photograph of an outgoing wire transfer form indicating

that $5,000 had been wired to Account #2 from PS’s bank account.

       27.    On August 19, 2019, AB, who was in Rhode Island, received a telephone

call from Defendant KUMAR, and he specified that he had a lead on getting $50,000 but

would not be able to pursue that until he received payment for the $5,000 sent to

Account #2.

       28.    Subsequently, on August 19, 2019, AB, who was in Rhode Island,

contacted Defendant KUMAR via text message and requested the “customer id” in case

the “bank asked” questions, and Defendant KUMAR responded via text message with

PS’s name and home address.

                                       Credit Cards

       29.    On August 12, 2019, Defendant KUMAR texted AB, who was in Rhode

Island, credit card information for RG and RW, information that had been collected and

compiled with the assistance of other coconspirators and that included account holder

name, credit card number, expiration date, and three-digit security code, and Defendant

KUMAR specified that the information had been obtained through his “Pharm”

business.

       30.    Subsequently, on August 12, 2019, Defendant KUMAR transmitted to AB

a data file containing credit card information for 13 separate credit cards accounts,

information that had been collected and compiled with the assistance of other

coconspirators and that included the amount previously charged on account for mail

order pharmaceutical products and card holder names, addresses, credit card numbers,

                                          6 of 10
Case 1:20-cr-00089-JJM-PAS Document 14 Filed 10/21/20 Page 7 of 10 PageID #: 48




expiration dates, and three-digit card security codes.

      31.    On August 15, 2019, AB, who was in Rhode Island, texted Defendant

KUMAR and advised him that attempts had been made to charge small test amounts to

some of the credit card accounts but the charges were decline, and Defendant KUMAR

responded that those credit card accounts were six months old, specified that they had

previously been charged for acquisition of pharmaceuticals, and advised that additional

credit card accounts would be transmitted shortly.

      32.    Subsequently, on August 15, 2019, Defendant KUMAR transmitted to AB

two data files containing credit card information for 28 separate credit cards accounts,

information that had been collected and compiled with the assistance of other

coconspirators and that included the amount previously charged on account for mail

order pharmaceutical products and card holder names, addresses, credit card numbers,

expiration dates, and three-digit card security codes.

      33.    Those two date files included the credit card information for RF and TB,

both Massachusetts residents, both of whom had within the last year purchased

pharmaceutical products online using the credit cards.

      34.    On August 22, 2019, AB called Defendant KUMAR and advised that two

of the credit cards had been successfully charged, and Defendant KUMAR inquired

when he would be getting the money. AB asked whether there was any risk of the

credit card holders connecting the recent charges to Defendant KUMAR’s

pharmaceutical business, and Defendant KUMAR responded that he was not concerned

because the pharmaceutical charges had occurred about a year ago.

             All in violation of 18 U.S.C. § 1349.




                                          7 of 10
Case 1:20-cr-00089-JJM-PAS Document 14 Filed 10/21/20 Page 8 of 10 PageID #: 49




                                      COUNTS 2-5
                                      (Wire Fraud)
       35.    The allegations contained in paragraph 1-7 are re-alleged and

incorporated by reference as though fully set forth herein.

                            Scheme and Artifice to Defraud

       36.    Beginning on an unknown date that is no later than on or about March 8,

2018 and continuing through August 25, 2019, Defendant KUMAR knowingly and with

intent to defraud did devise a scheme to defraud and obtain money from others by

means of materially false and fraudulent pretenses, representations, and promises,

knowing that they were false and fraudulent when made, through the transmission of

wire communications through interstate and foreign commerce.
                             Object of Scheme to Defraud

       37.    The object of the scheme to defraud was the same as the object of the

conspiracy to commit wire fraud, and accordingly, paragraph 9 is re-alleged and

incorporated by reference as though fully set forth herein.

                     Manner and Means of the Scheme to Defraud

       38.    The manner and means of the scheme to defraud were the same as the

manner and means of the conspiracy to commit wire fraud, and accordingly,

paragraphs 10 through 18 are re-alleged and incorporated by reference as though fully

set forth herein.




                                          8 of 10
Case 1:20-cr-00089-JJM-PAS Document 14 Filed 10/21/20 Page 9 of 10 PageID #: 50




                            Execution of the Scheme to Defraud

      39.       On or about the date set forth below, in the District of Rhode Island and

elsewhere, for the purpose of executing and attempting to execute the scheme and

artifice to defraud, Defendant KUMAR did transmit and cause to be transmitted from

abroad and out of state to Rhode Island and elsewhere certain wire communications in

interstate and foreign commerce, each wire communication constituting a separate

count, as more particularly described below:


       COUNT         DATE OF WIRE         ACTUAL OR INTENDED            VICTIM
                     TRANSMISSION              AMOUNT                 IDENTIFIER
            2         Mar. 8, 2019                 $ 3,500                LB
            3         Aug. 9, 2019                 $ 5,000                PS
            4         Aug. 12, 2019             unspecified         Holders of 13
                                                                    Credit Card
                                                                     Accounts
            5         Aug. 15, 2019             unspecified         Holders of 28
                                                                    Credit Card
                                                                     Accounts

                All in violation of 18 U.S.C. §§ 1343 and 1349.

                                        COUNT 6
                                 (Aggravated Identity Theft)
      40.       On or about August 12, 2019, in the District of Rhode Island and

elsewhere, Defendant KUMAR did knowingly transfer and possess, without lawful

authority, a means of identification of another person during and in relation to a felony

violation enumerated in 18 U.S.C. § 1028A(c), specifically conspiracy to commit wire

fraud in violation of 18 U.S.C. 1349 (as charged in Count 1) and fraud in connection

with access devices in violation of 18 U.S.C. § 1029, knowing that the means of

identification belonged to another actual person,

                in violation of 18 U.S.C. § 1028A(a)(1).




                                             9 of 10
Case 1:20-cr-00089-JJM-PAS Document 14 Filed 10/21/20 Page 10 of 10 PageID #: 51




                                      COUNT 7
                               (Aggravated Identity Theft)
       41.    On or about August 15, 2019, in the District of Rhode Island and

 elsewhere, Defendant KUMAR did knowingly transfer and possess, without lawful

 authority, a means of identification of another person during and in relation to a felony

 violation enumerated in 18 U.S.C. § 1028A(c), specifically conspiracy to commit wire

 fraud in violation of 18 U.S.C. 1349 (as charged in Count 1) and fraud in connection

 with access devices in violation of 18 U.S.C. § 1029, knowing that the means of

 identification belonged to another actual person,

              in violation of 18 U.S.C. § 1028A(a)(1).



 AARON L. WEISMAN
 United States Attorney




 MILIND M. SHAH
 Assistant U.S. Attorney




                                                         Date: October 21, 2020
 SANDRA HEBERT
 Assistant U.S. Attorney
 Deputy Criminal Division Chief




                                          10 of 10
